By JUDGE JAMES E. KULP
Telesea LaVern Carter, now Martin, and Bernard Marlin Carter were divorced from the bonds of matrimony by Final Decree entered by the Henrico County Circuit Court on April 15, 1981. In its decree the Court found that there were two children born of the parties before the marriage whose names are Bernard Marlin Carter, Jr., and Diachelle Nicole Carter, and that said children were acknowledged by the parties after their marriage as their own children. The Court further found that the Juvenile and Domestic Relations District Court of the County of Henrico was exercising jurisdiction over all matters pertaining to custody, visitation and support of the children of the parties and thus the Circuit Court did not exercise any jurisdiction of such matters.
On January 14, 1985, pursuant to If 16.1-243 and 20-83.1 of the Code of Virginia, and on motion of Telesea L. Martin, the matters pertaining to custody, visitation and support of Bernard M. Carter, Jr., and Diachelle Nicole Carter were transferred by the Juvenile and Domestic Relations District Court of the County of Henrico to the Juvenile and Domestic Relations District Court of the City of Richmond.
*286The Division of Child Support Enforcement Programs of the Department of Social Services of the Commonwealth of Virginia acting on behalf of Telesea LaVern Martin filed a motion with the Juvenile and Domestic Relations District Court of the City of Richmond seeking an increase in child support payments from Bernard M. Carter for their two infant children. On August 5, 1986, the Juvenile and Domestic Relations District Court of the City of Richmond entered an Order granting an increase in child support payments from that previously granted by the Juvenile and Domestic Relations District Court for the County of Henrico to $316.00 per month, payable in two installments of $178.00 each.
Mr. Bernard Carter noted an appeal of that support order and pursuant to the Order entered by the Judge of the Juvenile and Domestic Relations District Court of the City of Richmond, the appeal was forwarded to the Circuit Court of the County of Henrico pursuant to Section 16.1-296 of the Code of Virginia. Bernard Carter challenges the jurisdiction of the Circuit Court of the County of Henrico to hear this appeal and this is the issue before the Court.
The Circuit Court of Henrico County had the original exclusive jurisdiction over matters of custody, care, support and visitation of the children and maintenance and support of the spouse upon decreeing a divorce from the bonds of matrimony. (88 16.1-244.A., 20-79(c), 20-107.1 of the Code of Virginia). Section 20-79(c) provides that upon entry of a decree of divorce a vinculo matrimonii or final decree for maintenance and support, the court may transfer to the Juvenile and Domestic Relations District Court the enforcement of its orders pertaining to support and maintenance for the spouse, and maintenance, support, care and custody of the child or children. Further, an appeal of an order by such juvenile and domestic relations district court which is to enforce or modify the decree in the divorce suit shall be as provided in 8 16.1-296. Section 16.1-296 states that in any case which has been referred from a circuit court to a juvenile and domestic relations district court and an appeal is taken from an order or judgment of the juvenile court, the appeal shall be taken to the circuit court which had original jurisdiction of the case. Neither 8 20-79(c) nor 8 16.1-296 specifically require that the transfer be to the juvenile *287and domestic relations district court within the same venue as the circuit court entering the divorce decree.
Therefore, the Henrico Circuit Court properly referred matters pertaining to the custody, visitation and support of the children of the parties to the Juvenile and Domestic Relations District Court of Henrico County. Subsequently, the case was properly transferred to the Juvenile and Domestic Relations District Court of the City of Richmond. An appeal taken from an order of that court shall be taken to Henrico Circuit Court; therefore, this Court has jurisdiction over such appeal.